DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last paragraph of claim 1, the phrase “a processor operative to determine ……. and a vehicle orientation in response to the light intensity and the sun location” is considered to be indefinite.    What “vehicle orientation” is determined by both the sun location and light intensity sensors?   Is claim 1 reciting the “vehicle orientation” of the car with respect to the sun  or the global orientation (attitude) of the vehicle? See paragraph no. 043, wherein the global vehicle orientation is determined just by GPS and the orientation of the vehicle with respect to the sun is determined by just the sensors.   How is the vehicle orientation determined by using the sun location? 
Claim 9 is considered to be indefinite, the phrase “determining a vehicle orientation of a vehicle in response to at least one of a global positioning system signal and the light level” is unclear.  Is claim 9 reciting the “vehicle orientation” of the car with respect to the sun  or the global orientation (attitude) of the vehicle?   See paragraph no. 043, wherein the global vehicle orientation is determined just by GPS and the orientation of the vehicle with respect to the sun is determined by just the sensors.  How is the global vehicle orientation of the vehicle determined by light sensors?
Likewise, in claim 16 the phrase “a processor operative to determine of a vehicle orientation of the vehicle in response to at least one of the light intensity, a global positioning system signal” is considered to be indefinite.  .  Is claim 16 reciting the “vehicle orientation” of the car with respect to the sun  or the global orientation (attitude) of the vehicle?   See paragraph no. 043, wherein the global vehicle orientation is determined just by GPS and the orientation of the vehicle with respect to the sun is determined by just the sensors.  How is the global vehicle orientation of the vehicle determined by light sensors?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6	Claims 1, 2,4,5, 7-13 and 16-20  are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lota, US Patent Application Publication No. 2018/0141414.


Lota disclose an automatic vehicle window shading for controlling the vehicle cabin temperature comprising: 

(claim 1) - alight sensor operative to measure a light intensity (240; see paragraph #28); - a first sunshade (see selectively transparent films disclosed in paragraph #20) operative to selectively provide a first light reflective surface proximate to a first glass surface wherein the first vehicle glass surface has a first orientation;
 - a second sunshade (see paragraph #36 which describes “different control signals for each of the selectively transparent windows”; & paragraph #55; claim 18) operative to selectively provide a second light reflective surface to a second glass surface wherein the second vehicle glass surface has a second orientation; and 
- a processor (222) operative to determine a sun location in response to at least one of a time of day, a date (Lota does not explicitly declare that it uses the claimed time and date to determine the suns location. Lota discloses its controller employing a GPS unit that provides the location and orientation of the vehicle, step 460, with this input Lota’s controller determines the angle and direction of the sun in relation to the vehicle, see paragraph #54. For Lota’s computer processor to calculate the angle and direction of the sun with respect to the vehicle location however, the position of the sun is needed. To determine the position of the sun with respect to any location, not necessarily a vehicle, on the globe using calculations the time of day and date are absolutely required. It is inherent that Lota’s processor incorporates the time of day and date to calculate the position the sun relative to the vehicle.),
and a global positioning system signal, and a vehicle orientation in response to the light intensity a vehicle orientation and a sun location in response to the vehicle orientation and to engage first sunshade in response to the light intensity exceeding a threshold value, (see paragraph #28)the sun location and the orientation such that the first sunshade is operative to reflect light transmission through the first vehicle glass(see paragraph #54) .

 In regard to claim 2, Lota discloses the vehicle orientation being determined in response to a global positioning system signal (see paragraph #54). 


In regard to claim 4, Lota discloses the processor is operative to engage the first sunshade in response to an outside temperature being greater than a predetermined threshold temperature (see paragraph #46) .

 In regard to claim 5, Lota discloses the second sunshade is not engaged in response the sun location and the first orientation (in paragraph #54 the controller is described as using the “sun angles and direction” to actuate the light transmissivity of the front window and rer window independently, including not engaging a window, also see paragraph #40; in paragraph #43 an occupant can deactivate and disengage the sunshade if no sun glare is present).

 In regard to claim 7, Lota discloses a detector (230) for detecting a vehicle occupant and wherein the processor is operative to engage the first sunshade (see paragraph #34). 

In regard to claim 8, Lota discloses wherein the processor is operative to engage the first sunshade in response to a vehicle cabin temperature being greater than a predetermined threshold temperature (232, see paragraph #37). 


Lota discloses a method  comprising:

(claim 9) measuring, with a light sensor, a light level(240; see paragraph #28); determining orientation of a vehicle in response to at least one of a global positioning system signal (Lota discloses its controller employing a GPS unit that provides the location and orientation of the vehicle, step 460) and the light level; calculating a sun location of a sun relative to the vehicle orientation and a time and date (see step #462 wherein the sun angle with respect to the vehicle is determined, it is inherent that the time and date are required to determine the position of the sun); 
and  engaging a sunshade (step 468 in figure 4C flowchart) within a vehicle cabin in response to the light level exceeding a threshold intensity (step 466 in figure 4C flowchart; paragraph #54) and the sun location wherein the sunshade is operative to reflect sunlight through a vehicle glass surface. 

In regard to claim 10, Lota discloses wherein the sunshade is engaged in response to a temperature outside of the vehicle cabin exceeding a threshold value (see paragraph #25). 

In regard to claim 11, Lota discloses wherein the sunshade is engaged in response to a temperature inside of the vehicle cabin exceeding a threshold value (see paragraph #37 & #46).

In regard to claim 12, Lota discloses wherein the sunshade is engaged in response to a detection of an occupant within the vehicle cabin(sensor 232, see paragraph #46). 

 In regard to claim 13, Lota discloses wherein the sunshade is engaged in response to the vehicle being in an off condition(see paragraph #34).

In regard to independent claim 16, Lota disclose an automatic vehicle window shading for controlling the vehicle cabin temperature comprising: (claim 16)a temperature detector operative to detect a first temperature outside of the vehicle cabin (see 232 and paragraph #25); -a run state detector operative to detect a run state condition of the vehicle (242, see paragraph #29); - a light detector operative to detect a light intensity (240); and - a processor (222) operative to determine an orientation of the vehicle in response to at least one of the light intensity, a global positioning system signal and a sun location in response to the global positioning system signal (see paragraph #54) time and date (see explanation in the next paragraph immediately below), the processor further operative to engage a first sunshade (see paragraphs #19, #20) located proximate to a first vehicle glass in response to the first temperature exceeding a temperature threshold value (see paragraph #37), the light intensity exceeding a light threshold value (see paragraph #54 wherein the controller “may determine the intensity of the sun” to control operation of adjusting the light transmissivity of window; see step 466 in figure 4C; see paragraph #54, the sun location and the vehicle orientation (see paragraph #54) such that a solar radiation is reflected from the first sunshade through the first vehicle glass wherein the first vehicle glass is directly exposed to the sun. 

(claim 16 cont.) Lota does not explicitly disclose that it uses the claimed time and date to determine the suns location. Lota discloses its controller employing a GPS unit that provides the location and orientation of the vehicle, step 460, with this input Lota’s controller determines the angle and direction of the sun in relation to the vehicle, see paragraph #54. For Lota’s computer processor to calculate the angle and direction of the sun with respect to the vehicle location however, the position of the sun is needed. To determine the position of the sun with respect to any location (not necessarily a vehicle) on the globe using calculations the time of day and date are absolutely required. It is inherent that Lota’s processor incorporates the time of day and date to calculate the position the sun relative to the vehicle. 

 In regard to claim 17, Lota discloses a processor operative to not engage a second sunshade located proximate to a second vehicle glass in response to the sun location and the vehicle orientation when the second vehicle glass is not directly exposed to the sun (in paragraph #54 the controller is described as using the “sun angles and direction” to actuate the light transmissivity of the front window and rer window independently, including not engaging a window, also see paragraph #40; in paragraph #43 an occupant can deactivate and disengage the sunshade if no sun glare is present). 

In regard to claim 18, Lota discloses an occupancy detector(230) operative to detect a vehicle occupant and wherein the first sunshade is engaged in response to detecting the vehicle occupant (see paragraph #34).

 In regard to claim 19, Lota discloses an occupancy detector configured to detect a vehicle occupant and wherein the first sunshade is engaged in response to not detecting the vehicle occupant (paragraph #45);. 

In regard to claim 20, Lota discloses an interior temperature sensor (232) configured to detect a cabin temperature and wherein the first sunshade is engaged in response to the cabin temperature exceeding a cabin temperature threshold value (see paragraph #37).


Claims 1, 5, 8, 9, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hee KR 20110055235.
Hee KR 20110055235 discloses an apparatus comprising:

(Claim 1) a light sensor (130) operative to measure a light intensity; a first sunshade (113, 201) operative to selectively provide a first light reflective surface (113) proximate to a first vehicle glass surface wherein the first vehicle glass surface has a first orientation (rear facing window 201); a second sunshade (113, 202) operative to selectively provide a second light reflective surface (113) to a second vehicle glass surface wherein the second vehicle glass surface has a second orientation (rear facing window 202); and a processor (150) operative to determine a sun location in response to at least one of a time of day, a date (see electronic clock 136 provides date and time), and a global positioning system signal (133), and a vehicle orientation in response to the light intensity and the sun location (controller 250 has built in sun location calculation program) in response to the vehicle orientation and to engage the first sunshade in response to the light intensity exceeding a threshold value ((when illuminance sensor 130 “corresponds to a light blocking condition”, “more than the reference illumination” see English translation,) the sun location and the vehicle orientation such that the first sunshade is operative to reflect light transmission through the first vehicle glass surface (control unit 250 drives the light adjustment modules 110 to block the light in determined target areas 201, 202, 203). 

In regard to claim 5, Hee discloses wherein the second sunshade (202) is not engaged in response the sun location and the first orientation (non target region) .

In regard to claim 8, Hee discloses wherein the processor is operative to engage the first sunshade in response to a vehicle cabin temperature being greater than a predetermined threshold temperature (Inside temperature sensor 135; see temperature comparison to threshold temp in flowchart step 340)  . 

Claim 9 is an independent claim.

Hee discloses a method  comprising: 

(claim 9) measuring, with a light sensor (130), a light level; determining a vehicle orientation of a vehicle in response to at least one of a global positioning system signal (133) and the light level ; calculating a sun location of a sun relative to the vehicle orientation and a time and date(see electronic clock 136 provides date and time); and  engaging a sunshade within a vehicle cabin in response to the light level exceeding a threshold intensity value (when illuminance sensor 130 “corresponds to a light blocking condition”, “more than the reference illumination” see English translation,) and the sun location (controller 250 has built in sun location calculation program) wherein the sunshade is operative to reflect sunlight through a vehicle glass surface (control unit 250 drives the light adjustment modules 110 to block the light in determined target areas 201, 202, 203).

In regard to claim 11, Hee discloses wherein the sunshade is engaged in response to a temperature inside of the vehicle cabin exceeding a threshold value (Inside temperature sensor 135; see temperature comparison to threshold temp in flowchart step 340) . 

In regard to claim 14, Hee discloses determining a light level and wherein the sunshade is not engaged in response to the light level being less than the exceeding a threshold intensity (see light sensor 130; no control signal is provided to shade windows unless the illumination signal is greater than the “set reference illumination value”). 

In regard to claim 15, Hee discloses determining a light level and disengaging the sunshade in response to the light level being less than the threshold intensity (see step 370 of flowchart as described in English translation). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lota US Patent Application Publication No. 2018/0141414 in view of Zaiden US Patent Application Publication No. 2019/0001793.
Lota meets the claim limitations as applied above. 
The claimed invention is distinguishable from Lota by its recitation of the sunshade being a retractable sunshade. Zeiden discloses retractable roll-up sun shade on the side and rear windows that are used to insulate the vehicle from heat in the summer, paragraphs 59 & 60.
 	It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute a retractable blind as taught by Zeiden for the electro-plate tinting film in Lota to reduce costs.

Response to Arguments

Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive.   In response to applicant’s remark that Lota does not teach deploying sunshade in response to the light intensity the Examiner disagrees.  Lota in paragraph #28 discusses alternative embodiments wherein a light sensor 240 measures light intensity.  The controller 220 receives light intensity signals  (paragraphs 31 & 32), via a communication path 216  and the processor based on these signals is programmed to selectively determines which windows  to tint/shade.  The Lota prior art discloses multiple embodiments of the automatic window shading system that employ a variety of different alternative types of sensors (temperature, light angle sensor, light intensity, motion sensors …) , detectors, data and/or information and combinations thereof for calculating the amount of shading/tinting of the vehicle windows need to maintain a suitable temperature inside the vehicle.    
In Applicant’s remarks at the bottom of paragraph of page 7,  the Applicant focuses on one embodiment that employs only light sensors, see “alternatively” (an alternative embodiment) in the sixth and seventh sentences of paragraph #54.  With respect the Applicant’s argument that Lota does not disclose employing GPS to determine the angle of the sun, Applicant’s attention is directed to another embodiment described in the first five lines of paragraph #54.  In this embodiment of Lota the vehicle  orientation (angle of sun) with respect to the sun is calculated using GPS coordinates  see below: 
[0054] Referring to FIG. 4C, a flowchart including a subroutine of the automatic window tinting system 200 of FIG. 4A is depicted. In additional embodiments of the automatic window tinting system 200, the system may include a controller 220 communicatively coupled to a GPS unit 238. The GPS unit 238 may provide the controller 220 with the location and orientation of the vehicle 120 in step 460. In response, the controller 220, in step 462, may determine the angle and direction of the sun 110 in relation to the vehicle location and orientation. Sun angles and directions may be defined in the non-transitory computer readable memory 224 as a function of an input location from the GPS unit 238. 


Also, in regard to applicant’s remarks that Lota does not use time and date to determine the sun location, Lota does not explicitly declare that it uses the claimed time and date to determine the suns location. Lota discloses its controller employing a GPS unit that provides the location and orientation of the vehicle, step 460, with this input Lota’s controller determines the angle and direction of the sun in relation to the vehicle, see paragraph #54.  However, for Lota’s computer processor to calculate the sun angle with respect to the vehicle location the position of the sun is needed. To determine the position of the sun with respect to any location (not necessarily a vehicle) on the globe using calculations the time of day and date are absolutely necessary.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached USPTO form 892 is cited for their vehicle window sunshade controls operated according to sunlight sensors and/or gps inputs .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/                                                                                                                   Supervisory Patent Examiner, Art Unit 3612